 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   MATTHEW A. LAWRIE,                                No. 1:19-cv-00640-DAD-GSA (PC)
12                      Plaintiff,
13          v.                                         ORDER ADOPTING FINDINGS AND
                                                       RECOMMENDATIONS AND DISMISSING
14   SERGEANT D. WILLIAMS, et al.,                     THIS ACTION WITHOUT PREJUDICE
15                      Defendants.                    (Doc. No. 14)
16

17

18          Plaintiff Matthew A. Lawrie is a state prisoner proceeding pro se in this civil rights action

19   pursuant to 42 U.S.C. § 1983. The matter was referred to a United States Magistrate Judge

20   pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

21          On May 15, 2019, the assigned magistrate judge issued findings and recommendations

22   recommending that plaintiff be denied leave to proceed in forma pauperis and be required to pay

23   the required $400.00 filing fee in full to proceed with this action.1 (Doc. No. 2.) Plaintiff timely

24   filed objections on May 28, 2019. (Doc. No. 3.) On September 23, 2019, the undersigned

25   adopted the findings and recommendations in full and ordered plaintiff to pay the $400.00 filing

26
     1
27     On May 15, 2019, the magistrate judge found that plaintiff was ineligible for in forma pauperis
     status because he had accrued three prior strike dismissals under 28 U.S.C. § 1915(g) and did not
28   qualify for the “imminent danger” exception outlined in § 1915(g). (Doc. No. 2 at 2–4.)
                                                       1
 1   fee in full within thirty (30) days. (Doc. No. 6.) In that order, plaintiff was warned that if he

 2   failed to pay the filing fee within the specified time, the action would be dismissed. (Id.)

 3           On October 7, 2019, plaintiff appealed the court’s order denying him leave to proceed in

 4   forma pauperis to the Ninth Circuit Court of Appeal. (Doc. No. 7.) On January 28, 2020, the

 5   Ninth Circuit issued an order dismissing plaintiff’s appeal for failure to prosecute. (ECF No. 12.).

 6           On February 18, 2020, the magistrate judge issued findings and recommendations

 7   recommending that this action be dismissed, without prejudice, due to plaintiff’s failure to pay the

 8   required filing fee, failure to obey a court order, and failure to prosecute. (Doc. No. 14.) Those

 9   findings and recommendations were served on plaintiff and contained notice that any objections

10   thereto were to be filed within fourteen (14) days after service. (Id. at 3.) Plaintiff timely filed

11   objections to the pending findings and recommendations. (Doc. No. 15.)

12           In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C), this court has conducted a

13   de novo review of this case. Having carefully reviewed the entire file, including plaintiff’s

14   objections, the court finds the findings and recommendations to be supported by the record and

15   by proper analysis.

16           In his objections, plaintiff merely reiterates that he cannot afford to pay the court’s filing

17   fees and that his case is relevant and has merit. (Doc. No. 15.) Plaintiff also restates the same

18   objections that he had asserted to the magistrate judge findings and recommendations that he be

19   denied leave to proceed in forma pauperis, i.e., that his life is in danger due to this litigation and

20   that he cannot safely prosecute this action “because defendant cooperates with guards in prison.”
21   (Id.) However, the undersigned finds that plaintiff’s objections provide no basis upon which to

22   reject the pending findings and recommendations.

23   /////

24   /////

25   /////

26   /////
27   /////

28   /////
                                                        2
 1        Accordingly:

 2        1. The findings and recommendations issued on February 18, 2020 (Doc. No. 14) are

 3              adopted in full;

 4        2. This action is dismissed, without prejudice, due to plaintiff’s failure to pay the

 5              required filing fee, failure to obey a court order, and failure to prosecute; and

 6        3. The Clerk of the Court is directed to close this case.

 7   IT IS SO ORDERED.
 8
       Dated:     April 14, 2020
 9                                                         UNITED STATES DISTRICT JUDGE

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                       3
